Title: To Benjamin Franklin from Feutry, 12 July 1781
From: Feutry, Aimé-Ambroise-Joseph
To: Franklin, Benjamin


Monsieur
Paris ce 12 Juillet, 1781
Je manque réellement d’expression pour vous faire mes très humbles et très sinceres remercimens, des Six bouteilles de madere que vous avez eu la bonté de m’envoyer. J’ai été d’abord épouvanté, Monsieur, à L’aspect de ce bataillon rangé sur ma commode, mais quand J’ai réfléchi qu’il n’etoit venu là que pour ma défense, pour chasser L’ennemi, et me ramener des forces, je l’ai fort accueilli et même déja fait connoissance, avec L’un deux. Je l’ai trouvé brave garçon, généreux, bon cœur, gai, agréable, solide, capable en un mot de me ranimer Le cœur et je vous rends bien des graces de ce Secours. Adieu, monsieur; dès que je pourrai supporter une voiture, J’irai à passy faire ma cour au très célèbre et respectable grand Papa, et à son très aimable et très digne petit fils.
Je suis avec un attachement rare, une reconnoissance franche, et un Respect sincere Monsieur, votre très humble et très obeissant serviteur
FEUTRY
 
Notation: Feutry 12. July 81
